Case 7:19-mj-11934-UA Document1 Filed 12/20/19 Page 1of5

 

 

Approved: ae NAY
SENOANTNS—SNPORTI a
Assistant United States Attorney

Before: THE HONORABLE LISA MARGARET SMITH
United States Magistrate Judge
Southern District of New York

- ee ee eee ee ee ee

UNITED STATES OF AMERICA : COMPLAINT

- Vv. - : Violation of

18 U.S.C. §§ 922(g) (1)

JIMMY ABELLARD, : and 2

Defendant. : COUNTY OF OFFENSE:

ROCKLAND

= = =e ee ee oe me ea ak ~, cA?

x Te) [W134

SOUTHERN DISTRICT OF NEW YORK, ss.:

MATTHEW SANSONE, being duly sworn, deposes and says
that he is a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms, and Explosives (“ATF”), and charges as follows:
COUNT ONE
1. On or about December 18, 2019, in the Southern

District of New York and elsewhere, JIMMY ABELLARD, the
defendant, knowing he had previously been convicted in a court
of a crime punishable by imprisonment for a term exceeding one
year, knowingly did possess a firearm, to wit, a loaded Smith &
Wesson, model M&P Shield, 9mm caliber pistol, and the firearm
was in and affecting commerce.

(Title 18, United States Code, Sections 922(g})(1) and 2.}

The bases for my knowledge and for the foregoing
charge are, in part, as follows:

2. I am a Special Agent with the ATF, and I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, my conversations with law
enforcement agents, as well as my examination of reports and
records, Because this affidavit is being submitted for the

 

 
Case 7:19-mj-11934-UA Document1 Filed 12/20/19 Page 2 of 5

2
limited purpose of demonstrating probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part.

3. Based on my review of law enforcement reports, my
discussions with law enforcement officers, and my personal
involvement in this investigation, I have learned the following,
in substance and in part:

a. On or about December 18, 2019, in connection
with an investigation of illegal possession of firearms in
Rockland County, members of the Rockland County Intelligence
Center {the “RCIC”), the Rockland County Sheriff's Office (the
“RCSO”}, and the Ramapo Police Department (the “RPD”}) became
aware of certain videos being posted to a publicly available
social media site by JIMMY ABELLARD, the defendant, and others
who appeared to be with ABELLARD. ABELLARD is known to law
enforcement in and around Rockland County, including the RCIC,
the RCSO, and the RPD, as a prior violent offender.

b. I and other law enforcement officers
reviewed the videos. In the videos, which were posted at
approximately 3:30 PM on or about December 17, 2019, ABELILARD
could be seen with what appeared to be a Smith & Wesson, model
M&P Shield pistol and a loaded magazine on his lap in what
appeared to be a hotel room!based on the furniture and other
décor that was visible in the background of the video. Based on
the furniture and décor, and the general color scheme of the
room, members of the RCIC and the RPD were able to determine
that the videos were likely being shot at a national chain hotel
in Suffern, New York where the RPD has previously conducted law
enforcement operations.

a. ABELLARD posted another video from what
appeared to be the same hotel room at approximately 10:40 AM on
or about December 18, 2019. At approximately 12:00 PM, members
of the RCSO and RCIC set up surveillance on the hotel in
unmarked police cruisers.

d. While the surveillance was under way, a
confidential informant (the “CI”) contacted a Task Force Officer
from Homeland Security Investigations (the “TFO”) who has been

 

 
Case 7:19-mj-11934-UA Document1 Filed 12/20/19 Page 3 of 5

3
involved in this investigation.! The CI reported to the TFO that
one of ABELLARD’s associates, who was with ABELLARD at the
hotel, had just posted an image on social media of ABELLARD and
others getting into a white Mercedes Benz with black rims.

e. At approximately 1:15 PM, a member of the
RCIC saw a white Mercedes Benz with black rims (the “Mercedes” }
driving near the hotel and began to follow it. While the
Mercedes was being followed, it failed to signal before turning
twice, in violation of the New York Vehicle and Traffic Law. On
this basis, the RCIC conducted a traffic stop of the Mercedes in
the parking lot of the hotel at approximately 12:50 PM.

E. As they were approaching the Mercedes, the
RCIC officers smelled the odor of marijuana emanating from the
vehicle and identified four people in the vehicle, one of whom
was ABELLARD, who was known to the RCIC officers. All four of
the vehicle’s occupants were eventually asked to get out of the
car. I arrived at the scene with the TFO at approximately the

Same time.

4, I and the TFO took JIMMY ABELLARD, the defendant,
aside and told ABELLARD, in substance and in part, that he was
not under arrest and that we had seen the video of ABELLARD with
the firearm discussed above. ABELLARD immediately confessed to
having the firearm and told us that it was inside his hotel room
in the safe. ABELLEARD also stated, in substance and in part,
“T just got out. I don’t want to go back to prison. Another
felony will get me deported.” ABELLARD then consented to our
entering and searching the hotel room to find the firearm and
provided us with the combination to the safe.

5. Shortly thereafter, we learned that the hotel
room was registered under JIMMY ABELLARD’s, the defendant,
friend’s name. Before entering the room, the friend consented
verbally and in writing to our searching the room. At
approximately 1:30 PM, I and other members of law enforcement
entered the hotel room and recovered from the room safe what
appeared to be the same firearm and ammunition seen in the live-
streamed video.

 

1 The CI has an extensive criminal history, including charges that are
currently open. He is not being paid and has not been promised any leniency
in exchange for his/her assistance. Based on my involvement in this and
other investigations, I can attest that the CI is reliable and has been
corrohorated by other sources in this investigation.
Case 7:19-mj-11934-UA Document1 Filed 12/20/19 Page 4 of 5

4

6. After the firearm and ammunition were recovered,
JIMMY ABELLARD, the defendant, was placed under arrest and
Mirandized, ABELLARD later executed a written Miranda waiver
before being interviewed on video. During that interview,
ABELLARD admitted, in substance and in part, that he had had the
firearm - which he described as a “9” - in the hotel room; that
the firearm had been in his lap; that he had been posting to
social media from inside the hotel room; and that he was a
felon.

7. Based on my later examination of the firearm and
ammunition, I determined that the firearm was a Smith & Wesson,
model M&P shield, 9mm caliber pistol with the serial number
HTTO771 and the ammunition was 9mm caliber from two different
makers, Federal Cartridge Co. and Winchester. I also determined
that the firearm was manufactured in either Connecticut or
Maine, the Federal Cartridge Co. brand ammunition was
manufactured in either Minnesota or Idaho, and the Winchester
brand ammunition was manufactured in Illinois.

8. I have reviewed a criminal history report for
JIMMY ABELLARD, the defendant, from which I have learned that:

a. On or about September 6, 2016, in Rockland
County Court, ABELLARD was convicted of Attempted Assault in the
Second Degree: Injure Person While Confined in a Correctional
Facility, in violation of New York Penal Law Section 120.05, and
Criminal Possession of Stolen Property in the Fourth Degree:
Firearms, in violation of New York Penal Law Section 164.45.
Based on my training and experience, I am aware that these
crimes are felonies in New York State and are punishable by a
term of imprisonment exceeding one year. ABELLARD was sentenced
to 18 months to three years’ imprisonment in connection with
these convictions.

b. On or about June 8, 2010, in Rockland County
Court, ABELLARD was convicted of Grand Larceny in the Fourth
Degree: Credit Card, in violation of New York Penal Law Section
155.30. Based on my training and experience, I am aware that
this crime is a felony in New York State and is punishable by a
term of imprisonment exceeding one year. ABELLARD was sentenced
to nine months’ imprisonment in connection with this conviction.
Case 7:19-mj-11934-UA Document 1 Filed 12/20/19 Page5of5

5
WHEREFORE, deponent respectfully requests that a
warrant be issued for the arrest of JIMMY ABELLARD, the
defendant, and that he be imprisoned or bailed, as the case may
be.

Special Agent Matthew Sansone
Bureau of Alcohol, Tobacco, Firearms,
and Explosives

 

Sworn to before me this
20th day of Degember, 2019

THE HONORABLE\ ETSA\ MARCAREE-SMTTH

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DIS OF NEW YORK

 

 

 
  

 
